      Case 1:16-cr-00567-JSR Document 255 Filed 01/13/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,          :
                                   :         16-cr-567-1 (JSR)
          -v-                      :
                                   :         MEMORANDUM ORDER
KEVIN WALKER,                      :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Now before the Court is Kevin Walker’s pro se letter, ECF No.

252, requesting an extension of time to file a motion under 28

U.S.C. § 2255.   Walker writes that preparing a § 2255 motion during

the pandemic is difficult; because of lockdown conditions designed

to limit the spread of the coronavirus, Walker may use the law

library and computers only rarely and for a very short time.

     Walker mailed a similar letter to the Court in July.              Pro Se

Letter to Chambers from Kevin Walker, ECF No. 248 (dated July 6,

2020; docketed July 29, 2020).     The Court denied Walker’s request,

finding that it was premature because Walker still had more than

five months to file a § 2255 motion. Walker now renews his request,

which is no longer premature.

     Pro se litigants are at a steep disadvantage.           See James G.

Mandilk, Attorney for the Day: Measuring the Efficacy of In-Court

Limited-Scope Representation, 127 YALE L.J. 1828, 1828 (finding that

even “limited-scope clients” for whom law students argue just one



                                    1
      Case 1:16-cr-00567-JSR Document 255 Filed 01/13/21 Page 2 of 3



motion “receive significantly better outcomes than those without

counsel”).   To be sure, pro se litigants occasionally trigger

landmark rulings, see, e.g., Gideon v. Wainwright, 372 U.S. 335

(1963); Miranda v. Arizona, 384 U.S. 436 (1966), but these are the

exceptions that prove the rule.         By and large, prisoners cannot

adequately represent themselves without, at least, access to a law

library, legal database, or the like.       Because Walker’s access to

the law library is now quite limited, the Court grants his request

for an extension of time to file a § 2255 motion.

     The Court also considers, sua sponte, the timeliness of

Walker’s letter. The letter is dated December 18, 2020, suggesting

that Walker mailed it with time to spare before his deadline to

file a § 2255 motion, January 4, 2021.         However, the letter was

not received in Chambers until January 6, 2021.         The letter might

nevertheless be timely; it may have arrived at the courthouse a

couple of days before it arrived in Chambers.              Under present

pandemic circumstances, mail delivery -- both within the prison

system and within the courthouse itself -- is delayed.

     The Court need not inquire further into the issue, however,

because the Court has inherent equitable power to toll the deadline

to file a § 2255 motion.    See Green v. United States, 260 F.3d 78,

82 (2d Cir. 2001) (“The one year deadline the AEDPA imposed on the

filing of section 2255 petitions . . . established a statute of

limitations and is not a jurisdictional bar.”).         In that respect,


                                    2
         Case 1:16-cr-00567-JSR Document 255 Filed 01/13/21 Page 3 of 3



the Court finds that mail delays during the pandemic present a

“rare and exceptional circumstance” and that Walker “acted with

reasonable diligence,” see id. Therefore, the Court may, and does,

equitably toll Walker’s prior deadline for two days, from January

4, 2021 to January 6, 2021.

     For the foregoing reasons, the Court deems Walker’s request

for an extension of time to file a motion under 28 U.S.C. § 2255

to be timely and grants his request.            Walker may file a § 2255

motion by no later than May 4, 2021.           If the lockdown conditions

at USP Canaan continue to substantially limit Walker’s law library

access, then Walker should request a further extension of time by

no later than May 4, 2021.

     SO ORDERED.

Dated:       New York, NY                  _______________________
             January 13, 2021              JED S. RAKOFF, U.S.D.J.




                                       3
